       Case 2:14-cr-00086-JCM-PAL Document 117
                                           116 Filed 11/20/20
                                                     11/15/20 Page 1 of 3
                                                                        2
Prob12B
D/NV Form
Rev. June 2014



                                United States District Court
                                            for
                                  the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                November 12, 2020

Name of Offender: Alex Starbuck Snagglers

Case Number: 2:14CR00086

Name of Sentencing Judicial Officer: Honorable James C. Mahan

Date of Original Sentence: January 31, 2017

Original Offense: Coercion and Enticement

Original Sentence: 87 months prison, followed by a lifetime term of supervised release

Date Supervision Commenced: June 2, 2020

Name of Assigned Judicial Officer: Honorable James C. Mahan

                               PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

1. Residential Reentry Center – You must reside in a residential reentry center for a term of
   up to 120 days. You must follow the rules and regulations of the center.

                                           CAUSE

On January 31, 2017, Your Honor sentenced Snagglers to 87 months imprisonment, followed by
a lifetime term of supervised release for committing the offense of Coercion and Enticement. On
June 2, 2020, Snagglers commenced supervised release in the District of Nevada.

On June 2, 2020, Your Honor ordered the modification of Snagglers’ conditions to include up to
120 days placement at the Residential Reentry Center (RRC) to allow time for him to secure
employment and find a residence. Due to COVID-19 and limited employment options,
Snagglers was unable to secure employment until recently. On November 3, 2020, Snagglers
secured a job as a barista at Starbucks.
       Case 2:14-cr-00086-JCM-PAL Document 117
                                           116 Filed 11/20/20
                                                     11/15/20 Page 2 of 3
                                                                        2

                                         RE: Alex Starbuck Snagglers
Prob12B
D/NV Form
Rev. June 2014
As Snagglers has minimal savings at this time, the probation office respectfully requests that
Snagglers’ conditions be modified to include up to 120 days placement at the RRC. When
Snagglers has saved enough money to secure his own residence, the undersigned officer would
respectfully request that Your Honor allow Snagglers to leave the RRC before expiration of the
120-day modification. Furthermore, if Your Honor is amenable, the Court could also order that
subsistence payments be waived during this time to allow Snagglers to save his money to secure
his own housing. Snagglers is in agreement with this modification as evidenced by his signature
on the attached Probation 49 form.

                                                               Respectfully submitted,
                                                                                    Digitally signed by Tawni Lea
                                                                                    Salem
                                                               ______________________________
                                                                                    Date: 2020.11.15 18:32:38 -08'00'

                                                               Tawni Salem
                                                               Senior United States Probation Officer

Approved:                  Steve M. Goldner
                           2020.11.12 13:20:03
                           -08'00'
__________________________________________
Benjamin B. Johnson
Supervisory United States Probation Officer


THE COURT ORDERS

‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

X
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------



                                                      _____________________________
                                                      Signature of Judicial Officer
                                                      November 20, 2020
                                                      _____________________________
                                                      Date
Case
 Case2:14-cr-00086-JCM-PAL
      2:14-cr-00086-JCM-PAL Document
                             Document116-1
                                      117 Filed
                                           Filed11/20/20
                                                 11/15/20 Page
                                                           Page31ofof31




                  Digitally signed by
                  Tawni Lea Salem
                  Date: 2020.11.15
                  18:29:43 -08'00'
